DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 05 August, 2020. Claims 1-73 were cancelled without prejudice or disclaimer and new claims 74-93 introduced. Claims 74-93 are currently under examination.

37 C.F.R. § 1.98
	The information disclosure statement filed 30 November, 2021, has been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings (see Figs. 4, 10B, 14-16, and 21-32) are objected to because they are illegible (Figs. 4, 10B, 14-16, and 21) or utilize the wrong format for amino acid designations (Figs. 22-32). Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Applicants are reminded of the sequence requirements vis-à-vis 37 C.F.R. § 1.822 which sets forth the format and symbols to be used for listing nucleotide and/or amino acid sequence data in the drawings and specification. The codes for representing the nucleotide and/or amino acid characters in the sequences are set forth in the tables of WIPO Standard ST.25 (1998), Appendix 2, Tables 1 and 3. See M.P.E.P. § 2422. No other symbols shall be used in nucleotide and amino acid sequences. The “modified base” and “modified and unusual amino acid” codes appearing in WIPO Standard ST.25 (1998), Appendix 2, Tables 2 and 4 (see 37 C.F.R. § 1.822 and MPEP § 2422) are not to be set forth in the sequences recited in the Sequence Listing. However, “modified base” or “modified and unusual amino acid” codes may be used in the written description and/or drawing portions of the specification. To properly enter notations for modified codes in the Sequence Listing, the Feature section of the Sequence Listing should be used. That is, a modified base or amino acid may be presented in a given sequence as the corresponding unmodified base or amino acid if the modified base or amino acid is one of those listed in WIPO Standard ST.25 (1998), Appendix 2, Table 2 or 4 and the modification is also set forth in the Feature section of the Sequence Listing. Otherwise, all bases or amino acids not appearing in WIPO Standard ST.25 (1998), Appendix 2, Table 1 or 3 must be listed in a given sequence as “n” or “Xaa,” respectively, with further information given in the Feature section of the “Sequence Listing.” See 37 C.F.R. § 1.823(b). In 37 C.F.R. § 1.822(b) and 37 C.F.R. § 1.822(d), the use of three-letter codes for amino acids is required. The use of the three-letter codes for amino acids is preferred over the one-letter codes from the perspective of facilitating the examiner’s review of the application papers, including the “Sequence Listing”, and the public’s, as well as the examiner’s, use of the printed patents. The three-letter codes must be presented using the upper case for the first character and lower case for the remaining two characters. If applicants wish to employ a one-letter code, it should be capitalized. For example, Fig. 22 references CDRH1 (gdsmnnfy) which should read GDSMNNFY. Appropriate correction is required.

Specification
	The specification is objected to because of the following informalities: pages 106-118 reference amino acid sequences but employs lower case letters. Applicants are reminded of the sequence requirements vis-à-vis 37 C.F.R. § 1.822 which sets forth the format and symbols to be used for listing nucleotide and/or amino acid sequence data. The codes for representing the nucleotide and/or amino acid characters in the sequences are set forth in the tables of WIPO Standard ST.25 (1998), Appendix 2, Tables 1 and 3. See M.P.E.P. § 2422. No other symbols shall be used in nucleotide and amino acid sequences. The “modified base” and “modified and unusual amino acid” codes appearing in WIPO Standard ST.25 (1998), Appendix 2, Tables 2 and 4 (see 37 C.F.R. § 1.822 and MPEP § 2422) are not to be set forth in the sequences recited in the Sequence Listing. However, “modified base” or “modified and unusual amino acid” codes may be used in the written description and/or drawing portions of the specification. To properly enter notations for modified codes in the Sequence Listing, the Feature section of the Sequence Listing should be used. That is, a modified base or amino acid may be presented in a given sequence as the corresponding unmodified base or amino acid if the modified base or amino acid is one of those listed in WIPO Standard ST.25 (1998), Appendix 2, Table 2 or 4 and the modification is also set forth in the Feature section of the Sequence Listing. Otherwise, all bases or amino acids not appearing in WIPO Standard ST.25 (1998), Appendix 2, Table 1 or 3 must be listed in a given sequence as “n” or “Xaa,” respectively, with further information given in the Feature section of the “Sequence Listing.” See 37 C.F.R. § 1.823(b). In 37 C.F.R. § 1.822(b) and 37 C.F.R. § 1.822(d), the use of three-letter codes for amino acids is required. The use of the three-letter codes for amino acids is preferred over the one-letter codes from the perspective of facilitating the examiner’s review of the application papers, including the “Sequence Listing”, and the public’s, as well as the examiner’s, use of the printed patents. The three-letter codes must be presented using the upper case for the first character and lower case for the remaining two characters. If applicants wish to employ a one-letter code, it should be capitalized. For example, p. 106 references CDRH1 (gdsmnnfy) which should read GDSMNNFY. Appropriate correction is required.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 83 and 84 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. The claims reference antibodies gRVC58 and RVC58, respectively. However, the amino acid sequences set forth in claim 74 do not correspond to Ab RVC58. Therefore the precise metes and bounds of the patent protection desired cannot be readily ascertained. Amendment of the claim language to reference gRVC20 and RVC20 would be acceptable.

	35 U.S.C. § 101
The following is a quotation of 35 U.S.C. § 101 which reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

	Claims 74-92 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (e.g., product of nature) without significantly more. The claims reference an isolated antibody, or antigen binding fragment thereof, that is capable of neutralizing lyssavirus infection comprising a CDRH1-3 comprising SEQ ID NOS.: 93-95 and CDRL1-3 comprising 96, 97, and 99, or 96, 98, and 99, respectively (claim 74). The claims of the instant application are also directed toward an isolated antibody, or antigen binding fragment thereof, that is capable of neutralizing lyssavirus infection comprising VH/VL chains comprising SEQ ID NOS.: 107 and 108, respectively (claims 75-80). Claims 90-92 reference a pharmaceutical composition comprising the antibody, or antigen binding fragment thereof. The disclosure describes the isolation and characterization of human monoclonal antibodies obtained directly from IgG+ memory B cells obtained from vaccinated patients (Traggiai et al., 2004; Tiller et al., 2008). The claimed monoclonal antibody (mAb) appears to be identical to that produced in a vaccinated subject. Moreover, simply adding the mAb to a pharmaceutical composition would not be expected to change the structure or properties of the antibody. Accordingly, this judicial exception is not integrated into a practical application because the claimed antibodies do not appear to be markedly different from their naturally-occurring counterparts. Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S. Ct. 2107, 186 L. Ed. 2d 124, 106 U.S.P.Q.2d 1972, 81 U.S.L.W. 4388 (2013), the Court concluded that claims directed toward isolated DNAs are not patent-eligible because they read on isolated naturally-occurring DNA that is a "product of nature." The Court held that simply isolating a "gene from its surrounding genetic material is not an act of invention." Similarly in this situation, the claimed human monoclonal antibodies, and fragments thereof, have simply been isolated from their natural environment and do not constitute an inventive act. Further combining them with a generic carrier also fails to constitute an inventive act because the characteristics of said antibodies have not markedly changed.

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 74-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40, 41, 43, and 44 of copending Application No. 17/286,406. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward an isolated antibody, or antigen binding fragment thereof, that is capable of neutralizing lyssavirus infection comprising a CDRH1-3 comprising SEQ ID NOS.: 93-95 and CDRL1-3 comprising 96, 97, and 99, or 96, 98, and 99, respectively (claim 74). The claims of the instant application are also directed toward an isolated antibody, or antigen binding fragment thereof, that is capable of neutralizing lyssavirus infection comprising comprising VH/VL chains comprising SEQ ID NOS.: 107 and 108, respectively (claims 75-80). Additional claims are directed toward a composition comprising the first antibody and a second antibody. The second antibody, or antigen binding fragment thereof, can comprise CDRH1-3 comprising SEQ ID NOS.: 165-167 and CDRL1-3 comprising 168, 169, and 171, or 168, 170, and 171, respectively (claims 98-107) or an anti-lyssavirus antibody, or antigen binding fragment thereof, comprising VH/VL regions comprising SEQ ID NOS.: 179 and 180, respectively (claims 91 and 92). Claim 93 is directed toward a method treating lyssavirus infections comprising administering the antibody of claim 74. Claims 91 and 92 reference a composition comprising a second antibody, or antigen binding fragment thereof, comprising CDRH1-3 comprising SEQ ID NOS.: 165-167 and CDRL1-3 comprising 168, 169, and 171, or 168, 170, and 171, respectively (claims 98-107), or an anti-lyssavirus antibody, or antigen binding fragment thereof, comprising VH/VL regions comprising SEQ ID NOS.: 179 and 180, respectively.
Claims 40, 41, 43, and 44 of the ‘406 application are directed toward a method of treating a lyssavirus infection in a subject comprising administering an anti-lyssavirus antibody, or antigen binding fragment thereof, comprising a CDRH1-3 comprising SEQ ID NOS.: 93-95 and CDRL1-3 comprising 96, 97, and 99, or 96, 98, and 99, respectively, or an anti-lyssavirus antibody, or antigen binding fragment thereof, comprising VH/VL regions comprising SEQ ID NOS.: 107 and 108, respectively. The claims also encompass the utilization of an anti-lyssavirus antibody, or antigen binding fragment thereof, comprising CDRH1-3 comprising SEQ ID NOS.: 165-167 and CDRL1-3 comprising 168, 169, and 171, or 168, 170, and 171, respectively.
The claims are not patentably distinct because the ‘406 application discloses the same antibodies claimed in the instant application and methods of using said antibodies. Moreover, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two antibodies into a single treatment regimen to produce more beneficial therapeutic results and reduce viral evasion. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.
Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               04 June, 2022